2015 IL App (1st) 141973

                                                                               FIRST DIVISION
                                                                                 August 24, 2015

                                          No. 1-14-1973


                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT


SILAS SHADID,                                                     )   Appeal from the
                                                                  )   Circuit Court
       Plaintiff-Appellee,                                        )   of Cook County.
                                                                  )
v.                                                                )   No. 13 M1 708482
                                                                  )
BEVERLY SIMS and ANTHONY SIMS,                                    )
                                                                  )
       Defendants-Appellants,                                     )
                                                                  )
(Unknown Owners,                                                  )   Honorable
                                                                  )   George F. Scully, Jr.,
       Defendants).                                               )   Judge Presiding.


       PRESIDING JUSTICE DELORT delivered the judgment of the court, with opinion.
       Justices Cunningham and Connors concurred in the judgment and opinion.

                                           OPINION

¶1     This case presents an issue of first impression regarding the interpretation of the City of

Chicago’s Residential Landlords and Tenants Ordinance (RLTO). Chicago Municipal Code

§ 5-12-010 et seq. (amended Mar. 31, 2004).          We hold that tenants who prevail on a

counterclaim to vindicate rights granted to them by the RLTO may recover reasonable attorney

fees for prosecuting that counterclaim.

¶2     This case began as a garden-variety eviction lawsuit. Landlord Silas Shadid sued tenants

Beverly and Anthony Sims for delinquent rent and possession under the Forcible Entry and
No. 1-14-1973


Detainer Act (735 ILCS 5/9-101 et seq. (West 2014)). The subject property was located in the

Chicago. Shadid alleged that the Simses failed to pay rent when it was due. The Simses

counterclaimed, alleging that Shadid had violated various provisions of the RLTO because of the

poor condition of the property. Count I of their counterclaim alleged that Shadid filed the

eviction suit to unlawfully retaliate against them for complaining about him to the City of

Chicago regarding the bad condition of premises, a violation of the RLTO. Count II of the

counterclaim alleged that Shadid failed to maintain the premises free of bedbugs, cockroaches,

and rats in violation of section 5-12-110 of the RLTO. Chicago Municipal Code § 5-12-110

(amended Nov. 6, 1991). They also filed an affirmative defense regarding the poor condition of

the property, seeking a set-off for any rent due.

¶3     After a bench trial, the court determined the Simses had met their burden on their

affirmative defense, resulting in a full offset of the rent then owed. The court also found against

the Simses on Count I of their counterclaim but in their favor on Count II. The court apparently

awarded them no damages on Count II (the order is silent on the point), but it did grant them

leave to file a petition for attorney fees. They filed a petition seeking $9,878 in attorney fees.

Shadid moved to dismiss the fee petition pursuant to section 2-619 of the Code of Civil

Procedure (Code) (735 ILCS 5/2-619 (West 2014)). Shadid contended that section 5-12-110 of

the RLTO barred the Simses from recovering fees because they prevailed in a counterclaim

rather than in their own original action. In particular, Shadid contended that provision only

allowed “plaintiffs” to recover their fees. The court agreed with Shadid, granted his motion, and

dismissed the petition, thus awarding the Simses no fees for their successful counterclaim. This

appeal followed.




                                                    2
No. 1-14-1973


¶4     Shadid has not filed a brief in this court. However, we have been aided by helpful

amicus curiae briefs filed in support of affirmance by the Chicago Association of Realtors® and

the Chicagoland Apartment Association (the “landlord amici”), and in support of reversal by the

City of Chicago, the Legal Assistance Foundation, the Lawyers’ Committee for Better Housing,

the Sargent Shriver National Center on Poverty Law, the Uptown People’s Law Center, and

Helping Others Progress Economically (HOPE). Therefore, we need not reverse simply because

Shadid failed to file a brief. See First Capital Mortgage Corp. v. Talandis Construction Corp.,

63 Ill. 2d 128, 133 (1976).

¶5     In 1986, the City of Chicago adopted the RLTO, a landmark ordinance governing the

respective rights and obligations of landlords and tenants. The constitutionality of the ordinance

has been upheld against a host of constitutional challenges. Chicago Board of Realtors, Inc. v.

City of Chicago, 819 F.2d 732, 737 (7th Cir. 1987). The ordinance represents an effort by the

city to maintain the quality of its housing stock. Chicago Municipal Code § 5-12-010 (amended

Mar. 31, 2004). Among other things, the ordinance abolished the pervasive practice of inserting

boilerplate language in residential leases making the tenant responsible for the landlord’s

attorney fees in eviction cases. Chicago Municipal Code § 5-12-140(f) (amended Nov. 6, 1991).

The RLTO also creates causes of action by tenants against landlords for various claims,

including not keeping the premises up to certain standards. Chicago Municipal Code § 5-12-110

(amended Nov. 6, 1991). The section of the RLTO at issue here states:

                       “Except in cases of forcible entry and detainer actions, the

                prevailing plaintiff in any action arising out of a landlord’s or

                tenant’s application of the rights or remedies made available in this

                ordinance shall be entitled to all court costs and reasonable



                                                 3
No. 1-14-1973


                attorney’s fees; provided, however, that nothing herein shall be

                deemed or interpreted as precluding the awarding of attorney’s

                fees in forcible entry and detainer actions in accordance with

                applicable law or as expressly provided in this ordinance.”

                Chicago Municipal Code § 5-12-180 (added Nov. 6, 1991).

¶6     This section thus provides for an award of fees to a “plaintiff.” The plaintiff in the

underlying eviction case was the landlord, Shadid. However, the Simses were counterplaintiffs.

The parties dispute whether the term “plaintiff” in section 5-12-180 also includes

counterplaintiffs such as the Simses.

¶7     When a court interprets an ordinance, it must “ascertain and give effect to the drafter’s

intent.” Palm v. 2800 Lake Shore Drive Condominium Ass’n, 2013 IL 110505, ¶ 48. “All other

rules of statutory construction are subordinate to this cardinal principle.” Alvarez v. Pappas, 229
Ill. 2d 217, 228 (2008). The ordinance’s language, given its plain and ordinary meaning, is the

best indication of legislative intent. Palm, 2013 IL 110505, ¶ 48. If a term is ambiguous,

however, we can give some deference to the City’s interpretation of its own ordinance. Ruisard

v. Village of Glen Ellyn, 406 Ill. App. 3d 644, 662 (2010). Our review of both an interpretation

of an ordinance and the dismissal of a claim pursuant to section 2-619 is also de novo. See id. at

661 (interpretion of an ordinance); Lutkauskas v. Ricker, 2015 IL 117090, ¶ 29 (section 2-619

dismissals). We note that the ordinance itself states that it “shall be liberally construed and

applied to promote its purposes and policies.” Chicago Municipal Code § 5-12-010 (amended

Mar. 31, 2004). This court has stated that “the clear intent of the ordinance is to protect tenants”

and its “purpose is rooted in the public policy that recognizes that tenants are in a




                                                 4
No. 1-14-1973


disadvantageous position with respect to landlords.” Lawrence v. Regent Realty Group, Inc., 307
Ill. App. 3d 155, 160 (1999), aff’d, 197 Ill. 2d 1 (2001).

¶8     With those principles in mind, we find that the term “plaintiffs” must be interpreted to

include counterplaintiffs. We reach this conclusion for several reasons. First, interpreting the

ordinance otherwise would lead to an absurd result. Tenant A, who brought an independent

stand-alone lawsuit for an RLTO violation would recover fees because she was a “plaintiff,” but

Tenant B, who was being sued by her landlord, and already in a disadvantaged status because of

that lawsuit, could prevail on an RLTO counterclaim raising the identical facts and issues, but be

denied her fees. In light of the stated purposes of the RLTO, we cannot find that the Chicago

City Council intended to discriminate against eviction-defendant RLTO-counterplaintiff tenants

in favor of mere RLTO-plaintiff tenants–a truly arbitrary distinction which creates a manifestly

capricious result.

¶9     Additionally, from the standpoint of civil procedure, there is no substantive difference

between a claim brought by a plaintiff and the same one brought by a counterplaintiff. Each

stands on its own, must be answered by the opposing party, and is litigated in an essentially

similar manner. See also 735 ILCS 5/2-401(d) (West 2014) (stating the term “plaintiff” in the

Code includes counterclaimants).

¶ 10   In the court below, Shadid argued that the opening words of section 5-12-180, “Except in

cases of forcible entry and detainer actions,” precluded the Simses from obtaining a fee award,

because the underlying case was, in fact, a forcible entry and detainer case. In this court, the

landlord amici argue similarly. However, the Simses do not seek fees for prevailing on the

forcible case; they seek fees for prevailing on their RLTO counterclaim. The prefatory clause

appears to simply correlate to section 5-12-140(f)’s ban on landlords receiving attorney fees for



                                                  5
No. 1-14-1973


prevailing in standard eviction cases and does not, by its own terms, prohibit fee awards to

counterclaimants who assert a nonforcible claim.

¶ 11   This court has awarded attorney fees for a tenant’s RLTO counterclaim to a forcible entry

and detainer case, albeit in a case where the landlord did not raise the defense presented here. In

that case, this court analyzed the RLTO’s fee-shifting rule and stated:

                “The ordinance was passed with a recognition of the historical

                disparity of bargaining positions between landlord and tenants and

                to protect tenants from overreaching by residential landlords.

                [Citation.]   The attorneys fees provisions are meant to give a

                financial incentive to attorneys to litigate on behalf of those clients

                who have meritorious cases but who, due to the limited nature of

                the controversy, would not normally consider litigation as being in

                their client’s financial best interest.” Pitts v. Holt, 304 Ill. App. 3d
871, 873 (1999).

The Pitts court’s analysis of the RLTO’s legislative purpose strongly supports our conclusion

that the Chicago City Council intended that tenants should receive attorney fees under

circumstances such as those present here.

¶ 12   Accordingly, we reverse the order dismissing the Simses’ attorney fee petition and

remand with instructions to grant the petition and award them reasonable attorney fees on Count

II of their counterclaim. In the court below, the Simses’ fee petition appears to seek fees for all

the work on the original eviction case and the counterclaims, including a series of approximately

14 court appearances. Since the Simses did not prevail on their entire counterclaim, on remand,

the trial court should consider whether any reduction in hours is appropriate. The general rule is



                                                   6
No. 1-14-1973


that, if a plaintiff does not prevail on all of his claims, hours spent on unsuccessful claims may be

excluded in calculating an award of attorney fees. Becovic v. City of Chicago, 296 Ill. App. 3d
236, 242 (1998). However, “[w]here a plaintiff’s claims of relief involve a common core of facts

or are based on related legal theories, such that much of his attorney’s time is devoted generally

to the litigation as a whole, a fee award should not be reduced simply because all requested relief

was not obtained.” Id. The trial court should also follow the standards for presentation and

review of RLTO fee petitions that we adopted in Plambeck v. Greystone Management &

Columbia National Trust Co., 281 Ill. App. 3d 260, 273 (1996).

¶ 13   Reversed and remanded with instructions.




                                                 7